DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In the specification, p. 1, lines 3 - 5, insert the issued patent numbers for application serial numbers 17/153,642 and 17/020,258.  
Appropriate correction is required.
Drawings
The drawings are objected to because per the specification, the interface between the inner and outer layers is designated with an I, however in figure 1, it is unclear if the interface is designated with the letter I or numeral 1.  Applicant is advised to clarify the drawing by using serifs .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In claims 3 and 15, applicant recites that the second body of flexible plastic has a surface area which is such that the air conduit is formed with “minimal overlap” with the inner face of the first body of plastic. “Minimal” has been interpreted in accordance with the definition set forth in applicant’s specification, see p. 24, ln. 15-22. Particularly, the minimal overlap of the second body of plastic over the first body of plastic is such that a weld connection between the two bodies sufficient to create a seal of the air conduit along inner and outer peripheries of the second plastic body is formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -11 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 3,648,690 hereinafter Miller) in view of Melreit (US 3,814,399).
Regarding claims 1 and 2, Miller discloses a liner, comprising: a first body (14) of flexible plastic (col. 2, ln. 26, polyethylene or PVC films are understood to be flexible) with an inner face and an opposing outer face, the first body having a base and a wall extending therefrom, together form a receptacle to be placed in a basin for containing a liquid such that the outer face of the first body of flexible plastic is configured to rest against an inside surface of the basin (the device of Miller is capable of such function) thereby delimiting an interior volume of the receptacle for containing liquid in the basin and isolating the liquid from the basin; a second body (16, 18) joined (fig. 2) to the inner face of the first body of flexible plastic, the second body forming an air conduit (col. 1, ln. 51-52) and having a plurality of openings (34) therethrough which provide a fluid pathway from the air conduit to the interior volume of the receptacle.
While strongly implied (see claim 4), Miller is silent a to the second body being made from plastic. Attention is turned to Melreit which teaches a similar liner having a second body (7) joined to a first body (8), each body being formed from plastic (PVC, col. 3, ln. 26, which is at least partially flexible).  It would have been obvious to one having ordinary skill in the art  at the time of effective filing to have provided the second body of Miller in PVC since PVC is inexpensive and non-corrosive in a wet, tub environment. 
 Miller also does not show a flexible tube having a first end and a free end, the first end attached to at least one of the first body of flexible plastic and the second body of flexible plastic such that the first end is in fluid communication with the air conduit, and the free end for coupling to a source of pressurized air. Attention is again turned to Miller which teaches a flexible hose/tube (5) with a first end (31) attached to the second body (see fig. 5, junction between 31 and 11/7) and a free end configured to be connected to a source of pressurized air (4, see figures 1 and 2), the free end being attached to neither body of plastic (as per claim 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a tube similar to that of Melreit in order to effectively transport pressurized air from the source (pump 26, Miller) to the liner. 
Regarding claim 3, Miller as modified shows all of the instant invention as discussed above, and further shows that the second body of plastic (16, 18) has a surface area which is sized as to form the air conduit with minimal overlap with the inner face of the first body of flexible plastic (see figure 2 showing only enough contact between 16/18 and 14 as to attach the conduits to the sheet).
Regarding claim 4, the second body of flexible plastic is shaped to have an outer periphery which follows a path of the air conduit. See annotated figure below, and figure 1 that shows that the air conduit and outer periphery are coextensive. 
Regarding claim 5, the second body is joined to the inner face of the first body of flexible plastic along the outer periphery of the second body of flexible plastic. Note that the attachment of the second body (16, 18) is in the same direction as the outer periphery, and therefore is considered to be ‘along’.
Regarding claims 6 and 7, Miller as modified shows all of the instant invention as discussed above, but does not show that the second body and first body are joined via heat welding. Attention is turned to Melreit which teaches that it is known to weld two plastic bodies together using dielectric welding (col. 3, ln. 49). Dielectric welding, or RF welding, is understood by the ordinary artisan to be heat welding, as it induced melting of the plastics.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have heat welded the bodies of Miller together as in Melreit, since dielectric welding is fast, ensures rigid attachment between the structures, and allows for a good weld appearance. 
Regarding claim 8, Miller as modified by Melreit shows all of the instant invention as discussed above, and further shows that the first end (31) of the tube (5) is attached to the second body of plastic, but is silent as to the manner of attachment as being heat welding. However, the recitation of  "heat welding" has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Miller as modified by Melreit is silent as to the process used to co-form the second body and tube, the apparatus disclosed is the same as that claimed.
Regarding claim 9, Miller as modified shows all of the instant invention as discussed above, and further shows that the first body is imperforate (col. 1, ln. 72 - 75, note that a hole is formed to permit drainage after use, and thus the liner is imperforate until that time). 
Regarding claim 10, Miller as modified shows all of the instant invention as discussed above,  but does not specify that the conduit has a diameter which is 1 - 25 mm.  However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem. Therefore, one of ordinary skill in the art would expect the air conduit of Miller to perform equally well as applicant's. It would have been obvious to have modified the device of Miller to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Regarding claim 11, Miller as modified shows all of the instant invention as discussed above, but does not show that the air conduit forms a closed loop path. Attention is again turned to Melreit which teaches that the air conduit  (11) formed by the second body of plastic is closed loop (see fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have joined the conduits (16, 18) of Miller so as to form a closed loop path so that the user is fully surrounded by the pressurized gas or air. 
Regarding claim 13, Miller discloses a disposable liner (fig. 1) for containing a soaking solution in a soaking basin of a foot spa, the liner comprising: a first body (14) of flexible plastic (col. 2, ln. 26, polyethylene or PVC films are understood to be flexible) having an inner face and an opposing outer face (see annotated figure below), the first body of flexible plastic having a base and a wall extending from the base configured to together form a receptacle configured to be placed in the soaking basin for containing the soaking solution such that the outer face of the first body of flexible plastic is configured to rest against an inside surface of the soaking basin (the liner is fully capable of this function) thereby delimiting an interior volume of the receptacle for containing the soaking solution in the soaking basin and isolating the soaking solution from the soaking basin; a second body of flexible plastic joined to the first body of flexible plastic, the second body forming an air conduit (col. 1, ln. 51-52) and having a plurality of openings (34) therethrough which provide a fluid pathway from the air conduit to the interior volume of the receptacle, the second body shaped to have an outer periphery which follows a path of the air conduit (note that the attachment of the second body (16, 18) is in the same direction as the outer periphery, and therefore is considered to be ‘along’); 
While strongly implied (see claim 4), Miller is silent a to the second body being made from plastic. Attention is turned to Melreit which teaches a similar liner having a second body (7) joined to a first body (8), each body being formed from plastic (PVC, col. 3, ln. 26, which is at least partially flexible).  It would have been obvious to one having ordinary skill in the art  at the time of effective filing to have provided the second body of Miller in PVC since PVC is inexpensive and non-corrosive in a wet, tub environment. 
 Miller also does not show a flexible tube having a first end and a free end, the first end attached to at least one of the first body of flexible plastic and the second body of flexible plastic such that the first end is in fluid communication with the air conduit, and the free end for coupling to a source of pressurized air. Attention is again turned to Miller which teaches a flexible hose/tube (5) with a first end (31) attached to the second body and a free end configured to be connected to a source of pressurized air (see figures 1 and 2), the free end being attached to neither body of plastic.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a tube similar to that of Melreit in order to effectively transport pressurized air from the source (pump 26, Miller) to the liner. 
Regarding claim 14, Miller shows that the second body is attached to the inner face of the first body of flexible plastic along the outer periphery of the second body of flexible plastic. Note that the attachment of the second body (16, 18) is in the same direction as the outer periphery, and therefore is considered to be ‘along’.
Regarding claim 15, Miller as modified shows all of the instant invention as discussed above, and further shows that the second body of plastic (16, 18) has a surface area which is sized as to form the air conduit with minimal overlap with the inner face of the first body of flexible plastic (see figure 2 showing only enough contact between 16/18 and 14 as to attach the conduits to the sheet).
Regarding claim 16, Miller as modified shows all of the instant invention as discussed above, but does not show that the second body and first body are joined via heat welding. Attention is turned to Melreit which teaches that it is known to weld two plastic bodies together using dielectric welding (col. 3, ln. 49). Dielectric welding, or RF welding, is understood by the ordinary artisan to be heat welding, as it induced melting of the plastics.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have heat welded the bodies of Miller together as in Melreit, since dielectric welding is fast, ensures rigid attachment between the structures, and allows for a good weld appearance. 
Regarding claim 17, Miller as modified by Melreit shows all of the instant invention as discussed above, and further shows that the first end (31) of the tube (5) is conformed with the second body of plastic, but is silent as to the manner of forming as being heat welding. However, the recitation of  "heat welding" has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Miller as modified by Melreit is silent as to the process used to co-form the second body and tube, the apparatus disclosed is the same as that claimed.
Regarding claim 18, Miller as modified shows all of the instant invention as discussed above, and further shows that the first body is imperforate (col. 1, ln. 72 - 75, note that a hole is formed to permit drainage after use, and thus the liner is imperforate until that time). 
Regarding claim 19, Miller as modified shows all of the instant invention as discussed above,  but does not specify that the conduit has a diameter which is 1 - 25 mm.  However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem. Therefore, one of ordinary skill in the art would expect the air conduit of Miller to perform equally well as applicant's. It would have been obvious to have modified the device of Miller to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Regarding claim 20, Miller as modified shows all of the instant invention as discussed above, but does not show that the air conduit forms a closed loop path. Attention is again turned to Melreit which teaches that the air conduit  (11) formed by the second body of plastic is closed loop (see fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have joined the conduits (16, 18) of Miller so as to form a closed loop path so that the user is fully surrounded by the pressurized gas or air. 

    PNG
    media_image1.png
    509
    779
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6 -11  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 and 12  of U.S. Patent No. 10,195,108 in view of Melreit (US 3,814,399). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 2, and  9 - 11 recite such limitations as a liner comprising a first  body of plastic with inner and opposing faces, the first body flexible plastic having a base and a wall extending therefrom configured to form a receptacle for containing a liquid and delimiting an interior volume, a second body of  flexible plastic joined to the inner face  and forming an air conduit along the base and having a plurality of openings therethrough which provide a pathway from the conduit to the interior volume, the first body of plastic being imperforate, the conduit forming a closed loop path, and the air conduit having a diameter sized in a range of 1 to 25 mm.  These limitations are similar to, and thus anticipated by, the limitations found in claims 1 - 9 and 12 of the ‘108 patent, except for the flexible tube having a first end a free end, the second attached to the second body of plastic such that the first end is fluid communication with the air conduit and the free end is configured to be coupled to a source of pressurized air.   Attention is turned to Melreit, which teaches a similar device for aerating an interior volume of water, having two layers (8,7) and a flexible hose/tube (5) with a first end attached to the second layer and a free end configured to be connected to a source of pressurized air (see figures 1 and 2), the free end being attached to neither body of plastic.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a tube similar to that of Melreit in the claimed device of the ‘108 patent, in order to effectively transport pressurized air from the source to the liner. 
Claims 6 - 8 of the instant application recites that the second body is coupled to the inner face of the first body by welding or heat welding, and that the first end of the tube is attached to the body by heat welding.  The recitation of "welding"/”heat welding” has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though the ‘108 patent claims are silent as to the process used to join the two bodies and the tube to the second body, the apparatus disclosed is the same as that claimed.   
Claims 1, 2, and 6 -12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9  of U.S. Patent No. 10,792,218 in view of Melreit (US 3,814,399). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1, 2,  and 9 - 11 recite limitations including: a first  body of plastic with inner and opposing faces, the first body flexible plastic having a base and a wall extending therefrom configured to form a receptacle for containing a liquid and delimiting an interior volume, a second body of  flexible plastic joined to the inner face and forming an air conduit along the base and having a plurality of openings therethrough which provide a pathway from the conduit to the interior volume, the first body of plastic being imperforate, the air conduit being closed loop, and the air conduit having a diameter sized in a range of 1 to 25 mm.  These limitations are similar to, and thus anticipated by, the limitations found in claims 1 - 9 of the ‘218 patent, except for the flexible tube having a first end a free end, the second attached to the second body of plastic such that the first end is fluid communication with the air conduit and the free end is configured to be coupled to a source of pressurized air.   Attention is turned to Melreit, which teaches a similar device for aerating an interior volume of water, having two layers (8,7) and a flexible hose/tube (5) with a first end attached to the second layer and a free end configured to be connected to a source of pressurized air (see figures 1 and 2), the free end being attached to neither body of plastic.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a tube similar to that of Melreit in the claimed device of the ‘108 patent, in order to effectively transport pressurized air from the source to the liner. 
Claims 6 - 8 of the instant application recites that the second body is coupled to the inner face of the first body by welding or heat welding, and that the first end of the tube is attached to the body by heat welding.  The recitation of "welding"/”heat welding” has been treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though the ‘108 patent claims are silent as to the process used to join the two bodies and the tube to the second body, the apparatus disclosed is the same as that claimed.
Claims 1 - 11 and 13  - 20 are  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20  of U.S. Patent No. 11,083,668. 
Claims 1 - 11 and 13 - 20 recite limitations including: a first  body of plastic with inner and opposing faces, the first body flexible plastic having a base and a wall extending therefrom configured to form a receptacle for containing a liquid and delimiting an interior volume, a second body of  flexible plastic joined to the inner face and forming an air conduit along the base and having a plurality of openings therethrough which provide a pathway from the conduit to the interior volume, the first body of plastic being imperforate, the air conduit being closed loop, the air conduit having a diameter sized in a range of 1 to 25 mm, the flexible tube with a first end and a free end attached to at least one of the first or second bodies of plastic, the second body of plastic being sized to have minimal overlap with the first body of plastic, the second body of plastic having an outer periphery following the path of the conduit, the bodies of plastic being joined together via welding/heat welding.  These limitations are substantially similar to, and are therefore anticipated, by the limitations in the ‘668 patent. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le et al. (US 10,357,427) teaches a similar pedicure basin having a liner (109) and a conduit (115) to which a tube is connected (113) to deliver air from a pressurized air source (103). But Le does not show that the liner is first and second bodies of plastic which are joined to form the conduit. Instead, the conduit is a separate structure which is located within the volume of the liner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754